EX 23 Form 11-K for 2009 File No. l-8610 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8, No. 333-162472) pertaining to AT&T of Puerto Rico, Inc. Long Term Savings and Security Plan of our report dated June 25, 2010, with respect to the financial statements and schedule of the AT&T of Puerto Rico, Inc. Long Term Savings and Security Plan included in this Annual Report (Form 11-K) for the year ended December 31, 2009. /s/ Ernst & Young LLP Dallas, Texas June 25, 2010
